The Disciplinary Review Board having filed with the Court its decision in DRB 17-170, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), ARCADIO J. REYES of POTOMAC, MARYLAND , who was admitted to the bar of this State in 1991, and who has been temporarily suspended from the practice of law since June 2, 2016, should be admonished based on discipline imposed in the District of Columbia that in New Jersey constitutes violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to return an unearned fee), and RPC 1.5(b) (failure to set forth in writing the rate or basis of the fee), and good cause appearing;
It is ORDERED that ARCADIO J. REYES is hereby admonished; and it is further **464ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.